DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of Group I, claims 1-7 in the reply filed on 06/03/2021 is acknowledged. The traversal is on the ground(s) that since claims 1-15 share a common technical feature that makes a contribution over the prior art, then the basis for the Lack of Unity restriction should be removed. This is not found persuasive because the common technical feature in claims 1-15 does not make a contribution over the prior art, as shown below, and therefore Lack of Unity still exists.
The requirement is still deemed proper and is therefore made FINAL.
New claim 16 is considered because it is dependent on claim 1.
Claims 17-20 are withdrawn for consideration for the same reasons presented in the previous restriction.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 4-7, and 16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Pryor et al. (US20040004653 A1).
Regarding claim 1, Pryor teaches a three-dimensional (3D) printer (three-dimensional printing machine 100) comprising: 
a print assembly (printhead assembly 500; see Figures 1 and 3) to eject a print liquid ([0155] single printhead assembly 500 could contain both dispensers for depositing powder particles by slurry deposition and dispensers for dispensing binder liquid) onto selected portions of a build material ([0007] after each layer of powder has been deposited on the build bed, by either the roller method or the slurry method discussed above) on a build platform (build bed 302; see Figure 11); 
an energy source (drying heater assembly 600; see Figures 1- 3) to apply energy to the build material on the build platform (Abstract: controlled delivery of heat to achieve interlayer drying) to form a 3D object from the build material ([0021] interlayer dryer heat source controllably accelerates evaporation of the volatile liquid… controlling the rate and extent of evaporation of the fluid in the powder, the inventors have been able to improve the quality of products fabricated); and
a first movement device (second carriage 128; see Figures 1 and 3) to position the print assembly over the build platform to eject the print liquid ([0092] second carriage 128 can be 
wherein the first movement device is to rest at a first parked position in a first edge region of the 3D printer (see 500 in Figures 1 and 3), the first parked position being away from the build platform (see 500 parked away from 300 which contains build platform 302 in Figures 1 and 3) to reduce exposure of the print assembly to the build material ([0232] sufficient separation distance… between the printhead assembly 500 and the small heater assembly… possible for the small heater assembly to be heating a portion of the second powder bed 302 while the printhead assembly is printing on another portion of the build bed); and 
a second movement device (first carriage 126; see Figures 1 and 3) to carry the energy source ([0180] interlayer dryer heater assembly 600 thus moves with the roller assembly 400 and with the first carriage 126) to apply the energy to the build material on the build platform ([0176] entire interlayer dryer heater assembly 600 may be positioned over the second powder bed 302 during operation to apply heat to a newly printed-upon layer of powder in the bed), 
wherein the second movement device is to rest at a second parked position (see 600 parked away from 300 which contains build platform 302 in Figures 1 and 3) in an opposite second edge region of the 3D printer as compared to the first edge region of the first parked position (see 500 and 600 parked at the edges of printer 100 in Figures 1 and 3). 

Regarding claim 2, Pryor teaches the 3D printer of claim 1, wherein the first movement device is to place the print assembly at the first parked position in response to the print 

Regarding claim 4, Pryor teaches the 3D printer of claim 1, comprising a powder spreader (roller assembly 400; see Figures 1 and 3) to distribute the build material across the build platform ([0022] a roller controllable to spread a powder onto a build bed),  wherein the second movement device is to carry the powder spreader across the build platform for the powder spreader to distribute the build material ([0092] first carriage 126 can move, carrying the roller assembly 400 lengthwise along the three-dimensional printing machine 100 and [0131] the roller 402 moves along the siderails 250 spreading powder).  

Regarding claim 5, Pryor teaches the 3D printer of claim 4, comprising an internal conveying system (positioning system 200; see Figures 3 and 7) to provide the build material for the powder spreader ([0131] roller 402 is long enough to extend widthwise across the first and second powder beds 202, 302, so that the roller can spread powder from the feed bed across the surface of the build bed), wherein the print assembly comprises a printbar having nozzles to 

Regarding claim 6, Pryor teaches the 3D printer of claim 1, wherein the first movement device (second carriage 128) comprises a carriage (second carriage 128), and wherein the 3D printer does not comprise another energy source that is disposed statically overhead over the build platform in the 3D printer (as previously discussed heater 600 moves, thus it is not static).  

Regarding claim 7, Pryor teaches the 3D printer of claim 1, comprising the build platform (build bed 302; see Figure 11), wherein the energy source comprises a light source or a heat source (drying heater assembly 600; see Figures 1-3), wherein the first movement device is to place the print assembly at the first parked position in response to the print assembly completing a pass over the build platform to eject the print liquid ([0268] Motion of the various components (i.e., the printhead assembly 500, the heater assembly 600, the roller 402 and a roller heater 802) may be coordinated so that each is out of the way of the others at times when any particular component needs to be above either the first powder bed 202 or the second powder bed 302), and wherein the first movement device does not carry or position the energy source (energy source is on second movement device i.e. first carriage 126).

Regarding claim 16, Pryor teaches the 3D printer of claim 1, wherein the first parked position is on a first side of the build platform  (see position of 500 and 128 to the right of 300 containing build bed 302 in Figures 1 and 3), and the second parked position (see position of 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARIELLA MACHNESS whose telephone number is (408)918-7587.  The examiner can normally be reached on Monday - Thursday and alternate Fridays, 7:30-4:30 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Del Sole can be reached on 571-272-1130.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 






/A.M./Examiner, Art Unit 1743                                                                                                                                                                                                        

/TIMOTHY KENNEDY/Primary Examiner, Art Unit 1743